Exhibit 10.2

 

LOGO [g97608ex10_2pg001.jpg]

August 14, 2015

Don Miller

Dear Don:

Effective as of the date thereof (the “Award Date”), Bristow Group Inc. (the
“Company”) hereby grants to you nonqualified stock options (“Options”) to
purchase 26,406 Shares of common stock of the Company, $.01 par value (“Common
Stock”), in accordance with the Bristow Group Inc. 2007 Long Term Incentive Plan
(the “Plan”). For the avoidance of doubt, the changes to the vesting of awards
under the Plan that were adopted by the Compensation Committee of the Company’s
Board of Directors on June 4, 2014 that were memorialized in the Bristow Group
Inc. Management Severance Benefits Plan for U.S. Employees effective as of
June 4, 2014 shall not apply to the Nonqualified Stock Option Award contemplated
hereunder.

Your Options, including the conditions for the vesting thereof, are more fully
described in the attached Appendix A, Terms and Conditions of Employee
Nonqualified Stock Options Award (which Appendix A, together with this letter,
is the “Award Letter”). Any capitalized term used and not defined in the Award
Letter has the meaning set forth in the Plan. In the event there is an
inconsistency between the terms of the Plan and the Award Letter, the terms of
the Plan control.

The price at which you may purchase the Shares of Common Stock covered by the
Options is $39.91 per Share (“Exercise Price”) which is the Fair Market Value of
a Share of Common Stock on the Award Date. Unless otherwise provided in the
attached Appendix A, your Options will expire on August 14, 2025 (“Expiration
Date”), and will become vested and exercisable in installments (the “Number of
Shares Exercisable”) as follows, provided that you have been continuously
employed by the Company from the Award Date through the respective “Vesting
Date”:

 

Vesting Date    Number of Shares Exercisable  

August 14, 2016

     8,802   

August 14, 2017

     8,802   

August 14, 2018

     8,802   

Note that in most circumstances, on the date(s) you exercise your Options, the
difference between the exercise price and the Fair Market Value of the stock on
the date of exercise multiplied by the number of Shares you purchase, will be
taxable income to you. You should closely review Appendix A and the Plan
Prospectus for important details about the tax treatment of your Options. This
Options is subject to the terms and conditions set forth in the enclosed Plan,
this Award Letter, the Prospectus for the Plan, and any rules and regulations
adopted by the Compensation Committee of the Company’s Board of Directors (the
“Committee”).

 

Bristow Group Inc.   
2103 City West Blvd., 4th Floor, Houston, Texas 77042, United States    t
(713) 267 7600    f (713) 267 7620    www.bristowgroup.com   



--------------------------------------------------------------------------------

LOGO [g97608ex10_2star.jpg]

 

This Award Letter, the Plan and any other attachments should be retained in your
files for future reference.

 

Very truly yours, LOGO [g97608ex10_2pg002.jpg] Hilary S. Ware Senior Vice
President, Administration Enclosures



--------------------------------------------------------------------------------

LOGO [g97608ex10_2star.jpg]

 

Acknowledgement and Acceptance

I, the undersigned, acknowledge that certain terms of this Nonqualified Stock
Option Award may supersede the terms of another agreement between me and the
Company or a Company policy otherwise applicable to me, and I hereby accept this
Nonqualified Stock Option Award subject to the terms, provisions and conditions
of the Plan, the Award Letter, the administrative interpretations thereof and
the determinations of the Committee.

 

Date: August 14, 2015     Signature:  

/s/ Don Miller

      Don Miller



--------------------------------------------------------------------------------

LOGO [g97608ex10_2star.jpg]

 

Appendix A

Terms and Conditions of

Employee Nonqualified Stock Option Award

August 14, 2015

The Options granted to you by Bristow Group Inc. (the “Company”) to purchase
Shares of common stock of the Company, $.01 par value (“Common Stock”), is
subject to the terms and conditions set forth in the Bristow Group Inc. 2007
Long Term Incentive Plan (the “Plan”), the enclosed Prospectus for the Plan, any
rules and regulations adopted by the Compensation Committee of the Company’s
Board of Directors (the “Committee”), and this Award Letter. Any capitalized
term used and not defined in the Award Letter has the meaning set forth in the
Plan. In the event there is an inconsistency between the terms of the Plan and
the Award Letter, the terms of the Plan control.

 

1. Exercise Price

You may purchase the Shares of Common Stock covered by the Options for the
Exercise Price stated in this Award Letter. The Exercise Price of the Options
may not be reduced, except as otherwise provided in Section 5.5 of the Plan and
provided further that any such reduction does not cause the Options to become
subject to Code Section 409A.

 

2. Term of Options

Your Options expires on the Expiration Date. However, your Options may terminate
prior to the Expiration Date as provided in Section 6 of this Appendix upon the
occurrence of one of the events described in that Section. Regardless of the
provisions of Section 6 of this Appendix, in no event can your Options be
exercised after the Expiration Date.

 

3. Vesting and Exercisability of Options

(a) Unless they become exercisable on an earlier date as provided in Sections 6
or 7 of this Appendix, your Options will become vested and exercisable in
installments with respect to the Number of Shares Exercisable on the respective
Vesting Date as set forth in this Award Letter.

(b) The number of Shares covered by each installment will be in addition to the
number of Shares which previously became exercisable.

(c) To the extent your Options have become vested and exercisable, you may
exercise the Options as to all or any part of the Shares covered by the vested
and exercisable installments of the Options, at any time on or before the
earlier of (i) the Option Expiration Date or (ii) the date your Options
terminates under Section 6 of this Appendix.

(d) You may exercise the Options only for whole Shares of Common Stock.

 

4. Exercise of Options

Subject to the limitations set forth in this Award Letter and in the Plan, your
Options may be exercised by written or electronic notice provided to the Company
as set forth below. Such notice shall (a) state the number of Shares of Common
Stock with respect to which your Options is being exercised, (b) unless
otherwise permitted by the Committee, be accompanied by a wire transfer,
cashier’s check, cash or money order payable to the Company in the full amount
of the Exercise Price for any Shares of Common



--------------------------------------------------------------------------------

LOGO [g97608ex10_2star.jpg]

 

Stock being acquired plus any appropriate withholding taxes (as provided in
Section 8 of this Appendix), or by other consideration in the form and manner
approved by the Committee pursuant to Sections 5 and 8 of this Appendix, and
(c) be accompanied by such additional documents as the Committee or the Company
may then require. If any law or regulation requires the Company to take any
action with respect to the Shares specified in such notice, the time for
delivery thereof, which would otherwise be as promptly as possible, shall be
postponed for the period of time necessary to take such action. You shall have
no rights of a stockholder with respect to Shares of Common Stock subject to
your Options unless and until such time as your Options have been exercised and
ownership of such Shares of Common Stock has been transferred to you.

As soon as practicable after receipt of notification of exercise and full
payment of the Exercise Price and appropriate withholding taxes, a certificate
representing the number of Shares purchased under the Options, minus any Shares
retained to satisfy the applicable tax withholding obligations in accordance
with Section 8 of this Appendix, will be delivered in street name to your
brokerage account (or, in the event of your death, to a brokerage account in the
name of your beneficiary in accordance with the Plan) or, at the Company’s
option, a certificate for such Shares will be delivered to you (or, in the event
of your death, to your beneficiary in accordance with the Plan).

 

5. Satisfaction of Exercise Price

(a) Payment of Cash or Common Stock. Your Options may be exercised by payment in
cash (including cashier’s check, money order or wire transfer payable to the
Company), in Common Stock, in a combination of cash and Common Stock or in such
other manner as the Committee in its discretion may provide.

(b) Payment of Common Stock. The Fair Market Value of any Shares of Common Stock
tendered or withheld as all or part of the Exercise Price shall be determined in
accordance with the Plan on the date agreed to by the Company in advance as the
date of exercise. The certificates evidencing previously owned Shares of Common
Stock tendered must be duly endorsed or accompanied by appropriate stock powers.
Only stock certificates issued solely in your name may be tendered in exercise
of your Options. Fractional Shares may not be tendered in satisfaction of the
Exercise Price; any portion of the Exercise Price which is in excess of the
aggregate Fair Market Value of the number of whole Shares tendered must be paid
in cash. If a certificate tendered in exercise of the Options evidences more
Shares than are required pursuant to the immediately preceding sentence for
satisfaction of the portion of the Exercise Price being paid in Common Stock, an
appropriate replacement certificate will be issued to you for the number of
excess Shares.

 

6. Termination of Employment

(a) General. The following rules apply to your Options in the event of your
death, Disability (as defined below), or other termination of employment.

 

  (1) Termination of Employment. If your employment terminates for any reason
other than death or Disability (as those terms are used below), your Options
will expire as to any unvested and not yet exercisable installments of the
Options on the date of the termination of your employment and no additional
installments of your Options will become exercisable. Your Options will be
limited to only the number of Shares of Common Stock which you were entitled to
purchase under the Options on the date of the termination of your employment and
will remain exercisable for that number of Shares for the earlier of 90 days
following the date of your termination of employment or the Expiration Date.



--------------------------------------------------------------------------------

LOGO [g97608ex10_2star.jpg]

 

  (2) Death or Disability. If your employment terminates by reason of
Disability, your Options will become 100% vested and fully exercisable as to all
of the Shares covered by the Options and will remain exercisable until the
Expiration Date. If your employment terminates by reason of your death, your
Options will become 100% vested and fully exercisable as to all of the Shares
covered by the Options and will remain exercisable by your beneficiary in
accordance with the Plan until the Expiration Date. For purposes of this
Appendix, Disability shall have the meaning given that term by the group
disability insurance, if any, maintained by the Company for its employees or
otherwise shall mean your complete inability, with or without a reasonable
accommodation, to perform your duties with the Company on a full-time basis as a
result of physical or mental illness or personal injury you have incurred for
more than 12 weeks in any 52 week period, whether consecutive or not, as
determined by an independent physician selected with your approval and the
approval of the Company.

 

  (3) (c) Other Termination of Employment. If your employment terminates prior
to the Vesting Date for any reason other than those provided in Section 6(a)(2)
above, your unvested Nonqualified Stock Options Award upon your termination of
employment will be forfeited regardless of any provision to the contrary in any
Company policy or employment or other agreement between you and the Company as
of the date hereof.

 

  (4) Adjustments by the Committee. The Committee may, in its sole discretion,
exercised before or after your termination of employment, declare all or any
portion of your Options immediately exercisable and/or make any other
modification as permitted under the Plan.

(b) Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of termination of your employment and make
all determinations under the Plan, and its determination shall be final,
conclusive and binding upon you.

 

7. Change in Control

Acceleration Upon Change in Control. Notwithstanding any contrary provisions of
this Award Letter, upon the occurrence of a Change in Control (as defined below)
prior to your termination of employment, your Options will immediately become
100% vested and fully exercisable as to all Shares covered by the Options and
the Options will remain exercisable until the Expiration Date. A Change in
Control of the Company shall be deemed to have occurred as of the first day any
one or more of the following conditions shall have been satisfied:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of Shares representing 35% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with subclauses (i), (ii) and (iii) of clause (c) below; or



--------------------------------------------------------------------------------

LOGO [g97608ex10_2star.jpg]

 

  (b) Individuals who, as of the Effective Date of the Plan, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, however, that for purposes of this clause (b), any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or

 

  (c) Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Voting Securities, (ii) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 35% or
more of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Business Combination except
to the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or

 

  (d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company.

 

8. Tax Consequences and Income Tax Withholding

(a) You should review the Bristow Group Inc. 2007 Long Term Incentive Plan
Prospectus for a general summary of the federal income tax consequences of your
receipt of these Options based on currently applicable provisions of the Code
and related regulations. The



--------------------------------------------------------------------------------

LOGO [g97608ex10_2star.jpg]

 

summary does not discuss state and local tax laws or the laws of any other
jurisdiction, which may differ from U.S. federal tax law. Neither the Company
nor the Committee guarantees the tax consequences of your Incentive Award
herein. You are advised to consult your own tax advisor regarding the
application of the tax laws to your particular situation.

(b) The Options are not intended to be “incentive stock options,” as defined in
Section 422 of the Code.

(c) This Award Letter is subject to your making arrangements satisfactory to the
Committee to satisfy any applicable federal, state or local withholding tax
liability arising from the grant or exercise of your Options. You can either
make a cash payment to the Company of the required amount or you can elect to
satisfy your withholding obligation by having the Company retain Shares of
Common Stock having a Fair Market Value on the date tax is determined equal to
the amount of your withholding obligation from the Shares otherwise deliverable
to you upon the exercise of your Options. You may not elect to have the Company
withhold Shares of Common Stock having a value in excess of the minimum
statutory withholding tax liability. If you fail to satisfy your withholding
obligation in a time and manner satisfactory to the Committee, the Company shall
have the right to withhold the required amount from your salary or other amounts
payable to you prior to transferring any Shares of Common Stock to you pursuant
to these Options.

(d) In addition, you must make arrangements satisfactory to the Committee to
satisfy any applicable withholding tax liability imposed under the laws of any
other jurisdiction arising from your Incentive Award hereunder. You may not
elect to have the Company withhold Shares having a value in excess of the
minimum withholding tax liability under local law. If you fail to satisfy such
withholding obligation in a time and manner satisfactory to the Committee, no
Shares will be issued to you or the Company shall have the right to withhold the
required amount from your salary or other amounts payable to you prior to the
delivery of the Common Stock to you.

 

9. Restrictions on Resale

There are no restrictions imposed by the Plan on the resale of Shares of Common
Stock acquired under the Plan. However, under the provisions of the Securities
Act of 1933 (the “Securities Act”) and the rules and regulations of the
Securities and Exchange Commission (the “SEC”), resales of Shares acquired under
the Plan by certain officers and directors of the Company who may be deemed to
be “affiliates” of the Company must be made pursuant to an appropriate effective
registration statement filed with the SEC, pursuant to the provisions of Rule
144 issued under the Securities Act, or pursuant to another exemption from
registration provided in the Securities Act. At the present time, the Company
does not have a currently effective registration statement pursuant to which
such resales may be made by affiliates. There are no restrictions imposed by the
SEC on the resale of Shares acquired under the Plan by persons who are not
affiliates of the Company; provided, however, that all employees, this Award
Letter and the Options and their exercise hereunder are subject to the Company’s
policies against insider trading (including black-out periods during which no
sales are permitted), and to other restrictions on resale that may be imposed by
the Company from time to time if it determines said restrictions are necessary
or advisable to comply with applicable law.

 

10. Effect on Other Benefits

Income recognized by you as a result of this Award Letter or the exercise of the
Options or sale of Common Stock will not be included in the formula for
calculating benefits under any of the Company’s retirement and disability plans
or any other benefit plans.



--------------------------------------------------------------------------------

LOGO [g97608ex10_2star.jpg]

 

11. Compliance with Laws

This Award Letter and any Common Stock that may be issued hereunder shall be
subject to all applicable federal and state laws and the rules of the exchange
on which Shares of the Company’s Common stock are traded. The Plan and this
Award Letter shall be interpreted, construed and constructed in accordance with
the laws of the State of Delaware and without regard to its conflicts of law
provisions, except as may be superseded by applicable laws of the United States.

 

12. Miscellaneous

(a) Not an Agreement for Continued Employment or Services. This Award Letter
shall not, and no provision of this Award Letter shall be construed or
interpreted to, create any right to be employed by or to provide services to or
to continue your employment with or to continue providing services to the
Company, or the Company’s affiliates, Parent or Subsidiaries or their
affiliates.

(b) Community Property. Each spouse individually is bound by, and such spouse’s
interest, if any, in the grant of these Options or in any Shares of Common Stock
is subject to, the terms of this Award Letter. Nothing in this Award Letter
shall create a community property interest where none otherwise exists.

(c) Amendment for Code Section 409A. This Incentive Award is intended to be
exempt from Code Section 409A. If the Committee determines that this Incentive
Award may be subject to Code Section 409A, the Committee may, in its sole
discretion, amend the terms and conditions of this Award Letter to the extent
necessary to comply with Code Section 409A.

If you have any questions regarding your Options or would like to obtain
additional information about the Plan or the Committee, please contact the
Company’s Chief Legal Officer, Bristow Group Inc., 2103 City West Blvd., 4th
Floor, Houston, Texas 77042 (telephone (713) 267-7600). Your Award Letter, the
Plan and any other attachments should be retained in your files for future
reference.